         Case 1:19-cv-04074-VEC Document 23 Filed 07/08/19 Page 1 of 1

LEVI&KORSINSKY LLP                                                            55 Broadway, 10th Floor
                                                                              New York, NY 10006
                                                                              T: 212-363-7500
                                                                              F: 212-363-7171
                                                                              www.zlk.com


                                                                              William J. Fields
                                                                              wfields@zlk.com
                              July 8, 2019

VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007


       Re:     Grablis v. OneCoin LTD, et al. No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

       My firm, Levi & Korsinsky, LLP (“L&K”), represent Plaintiff Christine Grablis (“Grablis”) and
Co-Movant Donald Berdeaux (“Berdeaux”) in the subject action. We write pursuant to Rule 2.D of
Your Honor’s Individual Rules & Practices in Civil Cases, in support of Grablis and Berdeaux’s
motion for appointment as Lead Plaintiffs, and approval of Silver Miller and Levi & Korsinsky, LLP
as Co-Lead Counsel.

       As discussed in Grablis and Berdeaux’s memorandum of law filed in support of their
Motion, to the best of their knowledge, they are the most adequate Lead Plaintiff Movants,
pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”) and should be
appointed as such. (15 U.S.C. §§ 77z-1). Pursuant to the PSLRA, the proposed Lead Plaintiff’s
choice of counsel shall be appointed as Lead Counsel, subject to Court approval. 15 U.S.C. §
77z-1(a)(3)(B)(v). Grablis and Berdeaux’s have selected Silver Miller and L&K as Co-Lead
Counsel, firms with extensive experience in successfully prosecuting complex securities class
actions. Accordingly, it is appropriate to approve Grablis and Berdeaux’s selection of Silver Miller
and L&K as Co-Lead Counsel for the Class.

       Submitted contemporaneously herewith as Exhibit A is a [proposed] order providing for
Grablis and Berdeaux’s appointment as Lead Plaintiffs, and approval of Silver Miller and L&K as
Lead Counsel, as required by Rule 2.D.

       We thank Your Honor for the Court’s time and attention to this request and are available
to answer any questions which the Court may have.

                                                     Very truly yours,

                                                     LEVI & KORSINSKY, LLP


                                                     /s/ William J. Fields
                                                     William J. Fileds
cc:    all counsel of record (via ECF)
